DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2020 and November 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 10,522,990).

In regards to claim 1, Klein teaches an apparatus (200) for securing a raceway assembly (204) within an aircraft (abstract), comprising: a clip assembly (208) associated with the raceway assembly (204), which secures the raceway assembly (204) to a seat rail (128); and a floor panel (126) positioned in overlying relationship to the raceway assembly (204) and the clip assembly (208).

In regards to claim 2, Klein teaches the apparatus of claim 1, wherein: the clip assembly (208) includes a first wall member and a second wall member (226,228) each connected to and extend away from a wall of the raceway assembly (204); and the first wall member and the second wall member (226,228) are spaced apart from one another (figure 3).


    PNG
    media_image1.png
    547
    778
    media_image1.png
    Greyscale


In regards to claim 3, Klein teaches the apparatus of claim 2, wherein the first wall member and the second wall member (226,228) are spaced apart from one another a third distance (distance between the two walls (226,228) in figure 3), which permits the seat rail (128) to be positioned between the first wall member and the second wall member (226,228) with a first side (top side) of the seat rail (128) in contact with and which extends along the first wall member (226) and with a second side (bottom side) of the seat rail (128) in contact with and which extends along the second wall member (228).

claim 4, Klein teaches the apparatus of claim 3, wherein: the first wall member (226) extends from the wall of the raceway assembly (204) positioned at a greater first distance from a base of the raceway assembly (204) than a second distance of the second wall member (228) (see the figure below).


    PNG
    media_image2.png
    587
    920
    media_image2.png
    Greyscale


In regards to claim 16, Klein teaches a method for installing a raceway assembly (204) within an aircraft, comprising: engaging a clip assembly (208), associated with the raceway assembly (204), with a seat rail (128) securing the raceway assembly (204) to the seat rail (128); and positioning a floor panel (126) in overlying relationship to the raceway assembly (204) and the clip assembly (208).

In regards to claim 17, Klein teaches the method of claim 16, wherein: the clip assembly (208) includes a first wall member (226) and a second wall member (228) each connected to and extends from a wall of the raceway assembly (see the figure below); and the first wall member (226) and the second wall member (228) are spaced apart from one another (see the figure 3).

    PNG
    media_image3.png
    453
    644
    media_image3.png
    Greyscale


In regards to claim 18, Klein teaches the method of claim 17, wherein the first wall member (226) and the second wall member (228) are spaced apart from one another a distance (figure 3), which permits the seat rail (128) to be positioned between the first wall member (226) and the second wall member (228) with a first side (top side) of the seat rail (128, figure above) in contact with and extends along the first wall member (226) and a second side (bottom) of the seat rail (128) in contact with and extends along the second wall member (228).


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10,522,990) in view of Gauron (US 2002/0182027).

In regards to claim 5, Klein teaches the apparatus of claim 4.

Klein does not teach the second wall member defines a first opening which extends through the second wall member; the seat rail defines a second opening which extends through the seat rail; and with the seat rail positioned between the first and second wall members, the first opening and the second opening are positioned in alignment with one another.

Gauron teaches the second wall member (top wall of the clip (10)) defines a first opening  (figure 10) which extends through the second wall member (top wall of the clip (10)); the seat rail (seat track, paragraph [0036]) defines a second opening (figure 10) which extends through the seat rail (figure 10); and with the seat rail positioned between the first and second wall members (top and bottom walls 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the first wall member, second wall member, and a seat rail of Klein openings that would align to allow a fastener to extend through the openings as taught by Gauron to securely attach the first and second wall members to the seat track as shown in figure 11, preventing sliding of the raceway.

In regards to claim 6, Klein modified by Gauron teaches the apparatus of claim 5, further includes the floor panel (top panel, figure 10, Gauron, in which the screw head is positioned upon), which defines a third opening (figure 10, Gauron), wherein: the first opening, the second opening and the third opening are positioned in alignment with one another (figure 10, Gauron) with the floor panel positioned in overlying relationship to the raceway assembly (figure 10, Gauron); and the second wall member (bottom wall of the clip (10)) has a nut (14) secured to the second wall member with the nut defining a nut opening which extends through the nut with threads defined along an inner wall of the nut opening (figure 10, Gauron, paragraph [0029]); and the nut opening, the first opening, the second opening and the third opening are in alignment with one another (figure 10, Gauron).

In regards to claim 7, Klein modified by Gauron teaches the apparatus of claim 6, further including a bolt (screw, figure 10) having at least a portion of a shaft of the bolt which defines threads compatible with the threads defined along the inner wall of the nut opening (paragraph [0033], figure 10, Gauron).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 10,522,990) in view of Martin (US 3,363,050).

In regards to claim 8, Klein teaches the apparatus of claim 1, wherein.

Klein does not teach the raceway assembly defines at least one drain opening defined through a wall of the raceway assembly for draining fluid out of the raceway assembly; and the raceway assembly defines a passageway through the wall of the raceway assembly for passage of contents contained within the raceway assembly to extend through the passageway and out of the raceway assembly.

Martin teaches the raceway assembly (10) defines at least one drain opening  (24) defined through a wall (12) of the raceway (10) assembly capable of draining fluid out of the raceway assembly (10) because it is an opening; and the raceway assembly defines a passageway (recesses between legs (14)) through the wall of the raceway assembly (10) for passage of contents (wires) contained within the raceway assembly (10) to extend through the passageway and out of the raceway assembly (10).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the raceway of Klein, the raceway assembly defines at least one opening defined through a wall of the raceway assembly; and the raceway assembly defines a passageway through the wall of the raceway assembly for passage of contents contained within the raceway assembly to extend through the passageway and out of the raceway assembly as taught by Martin to provide (cable/wire) breakouts or branches while protecting the wire against abrasion or damage, (column 1, lines 30-35) and an openings in the wall for mounting support (column 2, lines 10-15).


Allowable Subject Matter

Claims 9 and 19 (and its depending claims 10-15, 19 and 20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 16, a combination of limitations that “the clip member is positioned extending through a clip opening defined by and extends through a wall of the raceway assembly; and with the clip member positioned extending through the clip opening, the first arm and the second arm extend in a direction away from the raceway assembly.” None of the reference art of record discloses or renders obvious such a combination.

Closest prior art:

Klein (US 10,522,990) teaches the clip assembly (208) includes a clip member comprising a first arm and a second arm (226, 228), which oppose each other (figure 3), and the first and second arms (226,228) are connected together at one end of the clip member (figure 3).
Klein does not teach the clip member is positioned extending through a clip opening defined by and extends through a wall of the raceway assembly; and with the clip member positioned extending through the clip opening, the first arm and the second arm extend in a direction away from the raceway assembly.
Gauron teaches the clip member (10), however, Gauron does not teach the clip is positioned extending through a clip opening defined by and extends through a wall of the raceway assembly; and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KRYSTAL ROBINSON/Examiner, Art Unit 2848